When the policy was issued, Fish was indebted to the plaintiff in a sum exceeding $5,000, which he had not paid at the time of his death, on the 24th day of February, *Page 296 
1857. But it was not shown but that Fish could have avoided paying such debt, if he had been sued therefor, at any time within two years previous to his death, by setting up the defence of the statute of limitations. By one of the conditions annexed to the policy it was agreed that no greater sum should be paid to the plaintiff than the amount of the debt due him, and that the policy was subject to interest. The defendants' counsel moved for a nonsuit, on the grounds, among others, that the plaintiff had not shown he had any interest in the life of Fish, and that the demand of the former against the latter was outlawed long before the action was commenced. And the defendants' counsel now insists that the plaintiff should have been nonsuited, for the reason that his demand against Fish was barred by the statute of limitations, at the time he died. This position is clearly untenable. The defendants could not say Fish ever refused, or would have refused, to pay the debt he owed the plaintiff, on that ground. That was a matter personal to himself, and a defence which he alone could interpose in an action for the debt. He was morally bound to pay the debt, and the defendants could not repudiate it for him. The plaintiff, therefore, had such an interest in the life of Fish, at the time he died, as kept the policy good. There is no adjudged case which holds this, but it is so upon principle. The moral obligation to pay a debt, barred by the statute of limitations, is a good consideration for a promise to pay it, and the presumption is that an honest man, if he has the means, will pay such a debt. It seems that a creditor of an infant has such an interest in his life as enables him to obtain a valid policy on his life, because the infant is the only person who can repudiate his debts, for his non-age at the time of contracting them. (Reynolds on Life Insurance, 60.)
In respect to the answers Fish made touching his habits and health, when the application for the policy was made, the judge charged the jury: "If he answered frankly and truly all the questions put to him, then there was no concealment. The mere omission to state matter not called for by any specific or general question would not be a concealment, and *Page 297 
would not affect the validity of the policy." There was no error in this. If the defendants desired more information respecting the habits of Fish, they should have asked him more specific questions. He was not bound to inform them whether he ate or drank much or little, or how often he did either, for the reason he was not interrogated as to such habits, and he could not have supposed the defendants desired information respecting the same, and, therefore, was not guilty of a fraudulent concealment in the omission to give it.
The judge did not err in any other part of his charge, or in admitting or rejecting evidence, and the judgment of the Supreme Court should be affirmed.
All the judges concurred, except EMOTT, J., who was for reversal, on the ground of want of insurable interest in the plaintiff, after the statute of limitations had run on his action against Fish; and SELDEN, J., who did not sit in the case.
Judgment affirmed.